Exhibit 10.11
 
 
EXCHANGE NOTES GUARANTY
 
This EXCHANGE NOTES GUARANTY (this “Guaranty”), dated as of November 8, 2011, is
made by Inventa Technologies, Inc., a Delaware corporation (the “Guarantor”) in
favor of each of the Investors (as defined below).
 
WHEREAS, pursuant to that certain Exchange, Modification and Forbearance
Agreement (the “Exchange Agreement”), dated on or about the date hereof, ANTs
software inc., a Delaware corporation and the direct or indirect parent company
of Guarantor (the “Company”), and the Investors named therein (the “Investors”),
the Company issued to the Investors the Company’s 5% Senior Secured Convertible
Notes due January 1, 2012 (the “Notes”);
 
WHEREAS, pursuant to the Exchange Agreement, the Company and Wells Fargo Bank,
National Association, as agent for the Investors (the “Agent”), entered into
that certain Amended and Restated Security Agreement, dated on or about the date
hereof (the “Amended and Restated Security Agreement”);
 
WHEREAS, the Company and the Guarantor are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;
 
WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the transactions contemplated by the Exchange Agreement (which
benefits are hereby acknowledged);
 
WHEREAS, it is a condition precedent to the consummation of the transactions
contemplated by the Exchange Agreement that the Guarantor execute and deliver to
the Investors this Guaranty; and
 
WHEREAS, the Guarantor wishes to guaranty the Company’s obligations to the
Investors under or in respect of the Transaction Documents (as defined in the
Amended and Restated Security Agreement) as provided herein.
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Guarantor hereby
agrees with the Investors as follows:
 
1.    Definitions.  All capitalized terms used herein (including in the recitals
hereof) without definition shall have the meanings ascribed thereto in the
Exchange Agreement.
 
2.    Guaranty of Payment and Performance.  The Guarantor hereby jointly and
severally guarantees to the Investors the full and punctual payment when due
(whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Secured Obligations (as
such term is defined in the Amended and Restated Security Agreement) including
all such which would become due but for the operation of the automatic stay
pursuant to Section 362(a) of the Federal Bankruptcy Code and the operation of
Sections 502(b) and 506(b) of the Federal Bankruptcy Code.  This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of all of the Secured Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Investors or the Agent first attempt to collect any of the Secured Obligations
from the Company or resort to any collateral security or other means of
obtaining payment.  Should the Company default in the payment or performance of
any of the Secured Obligations, the obligations of the Guarantor hereunder with
respect to such Secured Obligations in default shall, upon demand by the
Investors, become immediately due and payable to the Investors, without notice
of any nature, which notice is expressly waived by the Guarantor.  Payments by
the Guarantor hereunder may be required by the Investors on any number of
occasions.  All payments by the Guarantor hereunder shall be made to the
Investors, in the manner and at the place of payment specified therefor in the
Transaction Documents.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.    Guarantor’s Agreement to Pay Enforcement Costs, etc.  The Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
the Investors, on demand, all costs and expenses (including court costs and
legal expenses) incurred or expended by the Investors in connection with the
Secured Obligations, this Guaranty and the enforcement thereof, together with
interest on amounts recoverable under this Section 3 from the time when such
amounts become due until payment, whether before or after judgment, at the rate
of interest for overdue principal set forth in the Notes, provided that if such
interest exceeds the maximum amount permitted to be paid under applicable law,
then such interest shall be reduced to such maximum permitted amount.
 
4.    Waivers by Guarantor; Investors’ Freedom to Act.  The Guarantor agrees
that the Secured Obligations will be paid and performed strictly in accordance
with their respective terms, regardless of any law now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Investors with
respect thereto.  The Guarantor waives promptness, diligence, presentment,
demand, protest, notice of acceptance, notice of any Secured Obligations
incurred and all other notices of any kind, all defenses that may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshaling of assets of the
Company or any other Person primarily or secondarily liable with respect to any
of the Secured Obligations, and all suretyship defenses generally, provided that
such Guarantor does not waive any notice or grace period that is a condition
precedent to the occurrence of an Event of Default or default under any of the
Transaction Documents.  Without limiting the generality of the foregoing, such
Guarantor agrees to the provisions of any instrument evidencing, securing or
otherwise executed in connection with any Secured Obligation and agrees that the
obligations of such Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (a) the failure of the Investors or
the Agent to assert any claim or demand or to enforce any right or remedy
against the Company or any other Person primarily or secondarily liable with
respect to any of the Secured Obligations; (b) any extensions, compromise,
refinancing, consolidation or renewals of any Secured Obligation; (c) any change
in the time, place or manner of payment of any of the Secured Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Exchange Agreement,
the other Transaction Documents or any other agreement evidencing, securing or
otherwise executed in connection with any of the Secured Obligations; (d) the
addition, substitution or release of any Person primarily or secondarily liable
for any Secured Obligation; (e) the adequacy of any rights that the Investors or
the Agent may have against any collateral security or other means of obtaining
repayment of any of the Secured Obligations; (f) the impairment of any
collateral securing any of the Secured Obligations, including the failure to
perfect or preserve any rights that the Investors or the Agent might have in
such collateral security or the substitution, exchange, surrender, release, loss
or destruction of any such collateral security; or (g) any other act or omission
that might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a release or discharge of such Guarantor, all of which may
be done without notice to such Guarantor.  To the fullest extent permitted by
law, the Guarantor hereby expressly waives any and all rights or defenses
arising by reason of (x) any “one action” or “anti-deficiency” law that would
otherwise prevent the Investors from bringing any action, including any claim
for a deficiency, or exercising any other right or remedy (including any right
of set-off), against such Guarantor before or after the Investors’ commencement
or completion of any foreclosure action, whether judicially, by exercise of
power of sale or otherwise or (y) any other law that in any other way would
otherwise require any election of remedies by the Investors.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.    Unenforceability of Secured Obligations Against Company.  If for any
reason the Company has no legal existence or is under no legal obligation to
discharge any of the Secured Obligations, or if any of the Secured Obligations
have become irrecoverable from the Company by reason of the Company’s
insolvency, bankruptcy or reorganization or by other operation of law or for any
other reason, this Guaranty shall nevertheless be binding on the Guarantor to
the same extent as if such Guarantor at all times had been the principal obligor
on all such Secured Obligations.  In the event that acceleration of the time for
payment of any of the Secured Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Company, or for any other reason, all such
amounts otherwise subject to acceleration under the terms of the Note Purchase
Agreement, the other Transaction Documents or any other agreement evidencing,
securing or otherwise executed in connection with any Secured Obligation shall
be immediately due and payable by the Guarantor.
 
6.    Subrogation; Subordination.
 
6.1    Waiver of Rights Against Company.  Until the final payment and
performance in full of all of the Secured Obligations, the Guarantor (a) shall
not exercise, and hereby waives, any rights against the Company arising as a
result of payment by the Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Investors or the Agent in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceedings of
any nature, (b) will not claim any setoff, recoupment or counterclaim against
the Company in respect of any liability of the Guarantor to the Company and (c)
waives any benefit of and any right to participate in any collateral security
that may be held by the Investors or the Agent.
 
6.2    Subordination.  The payment of any amounts due with respect to any
indebtedness of the Company for money borrowed or credit received now or
hereafter owed to any Guarantor is hereby subordinated to the prior payment in
full of all of the Secured Obligations.  The Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the Secured
Obligations, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness until all of the Secured Obligations shall have
been paid in full.  If, notwithstanding the foregoing, such Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness while
any Secured Obligations are still outstanding, such amounts shall be collected,
enforced and received by such Guarantor as trustee for the Investors and be paid
over to the Investors on account of the Secured Obligations without affecting in
any manner the liability of such Guarantor under the other provisions of this
Guaranty.
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.3    Provisions Supplemental.  The provisions of this Section 6 shall be
supplemental to and not in derogation of any rights and remedies of the
Investors under any separate subordination agreement that the Investors may at
any time and from time to time enter into with the Guarantor.
 
7.    Future Subsidiaries.  If any Person becomes a Subsidiary of the Company
after the date hereof, the Guarantor shall cause such Person, within 2 days
after it becomes a Subsidiary, (a) to execute and deliver a joinder to this
Guaranty in which such new Subsidiary agrees to be bound by the terms hereof as
if it where an original Guarantor party hereto, such joinder agreement to be in
form and substance reasonably satisfactory to the Investors, and (b) to take any
other action that the Investors may reasonably request so that such new
Subsidiary is bound by the provisions hereof in the same manner and to the same
extent as the Guarantor.
 
8.    Further Assurances.  The Guarantor agrees that it will from time to time,
at the request of the Investors, do all such things and execute all such
documents as the Investors may reasonably request to give full effect to this
Guaranty and to perfect and preserve the rights and powers of the Investors
hereunder.  The Guarantor acknowledges and confirms that it has established its
own adequate means of obtaining from the Company on a continuing basis all
information desired by such Guarantor concerning the financial condition of the
Company and that such Guarantor will look to the Company and not to the
Investors in order for such Guarantor to keep adequately informed of changes in
the Company’s financial condition.
 
9.    Termination; Reinstatement.  Upon payment in full in cash of the Secured
Obligations in accordance with the provisions of the Transaction Documents, this
Guaranty shall terminate.  Notwithstanding the foregoing, this Guaranty shall be
reinstated after such termination if at any time any payment made or value
received with respect to any Secured Obligation is rescinded or must otherwise
be returned by the Investors upon the insolvency, bankruptcy or reorganization
of the Company or any of its Subsidiaries, or otherwise, all as though such
payment had not been made or value received.
 
10.    Successors and Assigns.  This Guaranty shall be binding upon the
Guarantor, its successors and assigns, and shall inure to the benefit of the
Investors and their respective successors, transferees and assigns.  Without
limiting the generality of the foregoing, if a Investors assigns or otherwise
transfers the Note, its rights and obligations under the Exchange Agreement, the
other Transaction Documents or any other agreement held by it evidencing,
securing or otherwise executed in connection with the Secured Obligations, or
sells participations in any interest therein, to any other Person, in each case
in accordance with the terms thereof, then such other Person shall automatically
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to such Investor herein.  No Guarantor may assign any of its obligations
hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
 
11.    Addresses for Notices.  All notices and other communications provided for
hereunder (a) shall be given in the form and manner set forth in the Exchange
Agreement and (b) shall be delivered, (i) in the case of notice to any
Guarantor, by delivery of such notice to the Company at the Company’s address
specified in the Exchange Agreement or at such other address as shall be
designated by the Company in a written notice to the Investors and (ii) in the
case of notice to the Investors, by delivery of such notice to the Investors at
their respective addresses specified in the Exchange Agreement or at such other
address as shall be designated by a Investor in a written notice to the Company.
 
12.    Governing Law; Jurisdiction; Jury Trial.  This Guaranty and any
controversy arising out of or relating to this Guaranty shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to conflict of law principles that would result in the application of any
law other than the laws of the State of New York.   Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Guarantor irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to the Company at the
address set forth in the Exchange Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
13.    Counterparts; Facsimile.  This Guaranty may be executed and delivered by
facsimile signature or by an e-mail that contains a portable document format
(.pdf) file of an executed signature page in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
14.    Headings.  The section headings used in this Guaranty are used for
convenience only and are not to be considered in construing or interpreting this
Guaranty.
 
15.    Amendments and Waivers.   Except as expressly provided herein, neither
this Guaranty nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Guaranty and
signed by Investors holding at least 66 2/3% of the outstanding principal amount
of the Notes and the Guarantor.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
16.    Severability.  If any provision of this Guaranty shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Guaranty in that
jurisdiction or the validity or enforceability of any provision of this Guaranty
in any other jurisdiction.
 
17.    Delays or Omissions.  No delay or omission to exercise any right, power
or remedy accruing to the Investors under this Guaranty upon any breach or
default of any Guarantor shall impair any such right, power or remedy of the
Investors nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.
 
18.    Remedies.  The Investors shall have all rights and remedies set forth in
this Guaranty and in the Transaction Documents and all rights and remedies that
the Investors have been granted at any time under any other agreement or
contract and all of the rights that the Investors have under applicable
law.  All remedies shall be cumulative and not alternative. The Guarantor
acknowledges that in the event that it fails to perform, observe or discharge
any or all of its obligations under this Guaranty, any remedy at law may prove
to be inadequate relief to the Investors. The Guarantor therefore agrees that
the Investors shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.
 
19.    Entire Agreement.  This Guaranty and the Transaction Documents, including
the exhibits attached hereto and thereto, do and will constitute the full and
entire understanding and agreement between the Guarantor and the Investors with
respect to the subject matter hereof and thereof.
 
20. Construction.  The terms “including,” “includes,” “include” and words of
like import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Guaranty instead of just the provision in which they are
found.  The language used in this Guaranty will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 




[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
 

 
Inventa Technologies, Inc.
         
 
By:
/s/        Name:       Title:          

 
 